Title: From Thomas Jefferson to the Senate and the House of Representatives, 16 February 1804
From: Jefferson, Thomas
To: Senate and the House of Representatives, the


               
                  To the Senate and House of Representatives of the US.
               
               Information having been recieved some time ago, that the public lands in the neighborhood of Detroit required particular attention, the Agent appointed to transact business with the Indians in that quarter was instructed to enquire into, and report the situation of the titles and occupation of the lands private and public in the neighboring settlements. his report is now communicated, that the legislature may judge how far it’s interposition is necessary to quiet legal titles, confirm the equitable, to remove the past, and prevent future, intrusions, which have neither law nor justice for their basis.
               Th: Jefferson Feb. 16. 04.
            